Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James F. Thompson Reg#: 36,699 on 04/30/21.
The application has been amended as follows: 
Amend claim(s) 1, 2, 9, 10, and 19 as follows:
1.	A chassis comprising: 
	a housing; and 
	a partition disposed within the housing and adapted to separate a space inside the housing into a first accommodating portion and a second accommodating portion, the partition being configured to be detachably mounted within the housing and a position of the partition in the housing is adjustable, to change respective volumes of the first accommodating portion and the second accommodating portion, wherein the partition comprises an interface for connecting electronic components in the first accommodating portion with electronic components in the second accommodating portion.
a chassis comprising: 
	providing a housing; and 
	disposing a partition within the housing, the partition being adapted to separate a space inside the housing into a first accommodating portion and a second accommodating portion, the partition being configured to be detachably mounted within the housing and a position of the partition in the housing being adjustable, to change respective volumes of the first accommodating portion and the second accommodating portion, wherein the partition comprises an interface for connecting electronic components in the first accommodating portion with electronic components in the second accommodating portion.
19.	A chassis for use in two hardware products, a first product having a first volume of processing circuitry and a first volume of storage, a second product having a second smaller volume of processing circuitry and a second larger volume of storage, the chassis comprising: 
	a housing; and 
	a partition disposed within the housing and adapted to separate a space inside the housing into a first accommodating portion for the processing circuitry and a second accommodating portion for the storage, the partition being configured to be detachably mounted within the housing and a position of the partition in the housing is adjustable between first and second positions such that (1) with the partition in the first position the first accommodating portion contains the first volume of processing circuitry and the second accommodating portion contains the first volume of storage, and (2) with the partition in the second position the first accommodating portion contains the second , wherein the partition comprises an interface for connecting the processing circuitry in the first accommodating portion with the storage in the second accommodating portion.

2.	Cancel claims 2 & 10

Allowable Subject Matter 

3.	Claims 1, 3-9, 11-19 are allowable.
	The following is an examiners statement of reasons for allowance:
	The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim(s) 1, 9 & 19, and at least in part, because independent claims 1 and 9, recite the limitations: “… a partition disposed within the housing and adapted to separate a space inside the housing into a first accommodating portion and a second accommodating portion, the partition being configured to be detachably mounted within the housing and a position of the partition in the housing is adjustable, to change respective volumes of the first accommodating portion and the second accommodating portion, wherein the partition comprises an interface for connecting electronic components in the first accommodating portion with electronic components in the second accommodating portion”,
	Independent claims 19 recites the limitations: “…a partition disposed within the housing and adapted to separate a space inside the housing into a first accommodating portion for the processing circuitry and a second accommodating portion for the storage, the partition being configured to be detachably mounted within the housing and a 
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, 9 & 19 are believed to render said claims and all claims depending therefrom (claims 3-8, & 11-18) allowable over the prior art references of record, taken alone or in combination. 
4.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835

/STEPHEN S SUL/Primary Examiner, Art Unit 2835